 



Exhibit 10.7

FIRSTAR CORPORATION

1998 EMPLOYEE STOCK INCENTIVE PLAN

     Section 1. Purpose. Firstar Corporation’s (the “Corporation’s”) 1998
Employee Stock Incentive Plan (the “Plan”), has the following purposes: (1) to
help employees of the Corporation and its subsidiaries (collectively, “Firstar”)
purchase the Corporation’s stock and benefit from Firstar’s long-term growth;
(2) to create common interests between Firstar’s employees and the Corporation’s
shareholders; and (3) to help Firstar attract, retain and motivate experienced,
capable employees. The Plan achieves these goals by granting non-qualified stock
options to Firstar employees. Non-qualified stock options do not qualify for
favorable tax treatment under IRC S 422.

     Section 2. Available Shares for Options. The aggregate number of shares of
the Corporation’s Common Stock (“Common Stock”) which may be issued and sold
pursuant to options granted under the Plan (the “Options”) shall not exceed
4,000,000 shares, subject to adjustment or substitution as provided in Section
13 of this Plan.

     Section 3. Plan Administration. A Committee (the “Committee”) of not less
than three members selected by the Corporation’s Human Resources Department and
responsible to the Compensation Committee of the Corporation’s Board of
Directors shall be responsible for administering the Plan, including the
exercise of Options. The Committee members shall serve at the will of the
Compensation Committee of the Corporation’s Board of Directors and shall serve
terms of indefinite duration. The Committee shall have all powers necessary to
allow it properly to carry out its duties under the Plan. The Committee shall
have conferred upon it such other and further specified duties, power, authority
and discretion as are contemplated by the Plan either expressly or by necessary
implication. The Committee may appoint agents, who need not be members of the
Committee, as it deems reasonable and necessary to effectively perform its
duties, and may delegate to such agents such powers and duties, whether
ministerial or discretionary, as the Committee in its sole discretion may deem
expedient or appropriate. The decision of the Committee upon all matters within
the scope of its authority shall be final and conclusive on all persons, except
to the extent otherwise provided by law.

     Section 4. Eligibility. Options may be granted to any Eligible Employee. An
Eligible Employee is any full or part-time employee who is actively employed by
Firstar on December 8, 1998 (the “Original Grant Date”). The Committee’s
decision regarding eligibility shall be final. An employee who on the Original
Grant Date was on an authorized short-term leave of absence from Firstar,
including, without limitation, a leave of absence due to a short-term
disability, shall be considered an Eligible Employee for purposes of this plan.

     Except, as specifically determined by the Committee, an Eligible Employee
shall not include (i) any person who on the Original Grant Date was employed on
a seasonal or temporary basis; and (ii) any employee who on the Original Grant
Date was entitled to receive benefits under a long-term disability plan
maintained by Firstar; and (iii) any employee who on the Original Grant Date was
scheduled to be displaced.

     Section 5. Granting of Options. Effective on the Original Grant Date,
options shall be granted to all Eligible Employees. Each Eligible Employee who
is exempt from the overtime compensation provisions of the Fair Labor Standards
Act (“FLSA”) will receive options for 400 shares. Each Eligible Employee who
works for Firstar full time and is not exempt from overtime compensation
provisions of the FLSA will receive options for 200 shares. Each Eligible
Employee who works for Firstar part time and is not exempt from the overtime
compensation of the FLSA will receive options for 100 shares.

     The Committee shall have final authority to determine the number of shares
to be covered by employees’ options in accordance with the foregoing and the
decision to the Committee shall be final.

     The Committee may from time to time, in its discretion and subject to the
provisions of the Plan, grant options on a subsequent grant date (the
“Subsequent Grant Date”) to any or all employees who are Eligible Employees. The
“Original Grant Date” and any “Subsequent Grant Date” are referred to together
in this Plan as the “Grant Date”.

     Section 6. Option Exercise Price. The exercise price for the shares of
Common Stock covered by options issued pursuant to this Plan shall be the “fair
market value” on the applicable Grant Date.

Page 1



--------------------------------------------------------------------------------



 



     Section 7. Term of Options. All options shall have a term of ten (10) years
from the applicable Grant Date. In the event an option is not exercised prior to
the expiration of ten years from the applicable Grant Date, the option shall
lapse and all rights of the option holder shall terminate.

     Section 8. Vesting and Exercisability of Options. Except as provided under
Section 13 or Section 18 or otherwise in this Plan, twenty five percent (25%) of
the shares covered by an Option may be exercised after the expiration of one
full year after the applicable Grant Date, fifty percent (50%) of the shares
covered by an Option may be exercised after the expiration of two full years
after the applicable Grant Date, seventy five (75%) of the shares covered by an
Option may be exercised after the expiration of three full years after the
applicable Grant Date and one hundred (100%) of the shares covered by an Option
may be exercised after four full years after the applicable Grant Date. From and
after the applicable Grant Date and subject to subparagraph (b) of this
Paragraph 8, vested options shall be exercised in the manner set forth in
Paragraph 9 below.



    (a) If an option holder’s employment with Firstar shall terminate for any
reason regardless of whether by action of the option holder or Firstar other
than such option holder’s early or normal retirement under the provisions of any
Firstar retirement plan, death, or Disability (as defined in Firstar’s Long Term
Disability Plan), all unvested options will terminate immediately. All options
which are fully vested and exercisable at the time of such option holder’s
termination of employment (unless the Corporation deems the termination is for
gross misconduct or offense, in which case the options shall terminate
immediately upon termination of employment), and which are not exercised within
thirty (30) days of such termination of employment shall terminate.       (b) If
an option holder’s employment with Firstar shall terminate by reason of such
holder’s early or normal retirement, death, or Disability, all unvested options
will terminate immediately. All options which are fully vested and exercisable
at the time of such option holder’s termination of employment and which are not
exercised within one hundred eighty (180) days of such termination of employment
shall terminate.       (c) Without limitation, any employee who is not on an
authorized short-term leave of absence and who does not work during a calendar
quarter shall be deemed to have been terminated as of the end of such calendar
quarter.       (d) In the event an option holder’s unexercised options terminate
under the provisions of subparagraph (a) or (b) above, such holder’s options,
and all rights of the holder under this Plan, shall not be restored for any
reason.       (e) For purposes of the Plan and notwithstanding any provision of
the Plan to the contrary, an option holder shall not be deemed to have
terminated employment with Firstar (i) during the period such option holder is
on an authorized leave of absence granted by Firstar; or (ii) as the result of
such option holder’s transfer of employment between or among the Corporation and
its subsidiaries or such holder’s change of position or responsibilities within
Firstar.

     Section 9. Method of Exercise. Options shall be exercised pursuant to the
terms of the options and the Plan by delivering written notice to the Committee
or its designee at the principal place of business of Firstar and on such forms
as shall be designated by the Committee from time to time. Securities purchased
pursuant to the Plan may be purchased on the open market or from the
Corporation, depending on business circumstances at the time of exercise.



    (a) Options shall be exercised by either a “cash exercise method” or a
“cashless exercise method”. For purposes of this Plan, a “cash exercise method”
means a method in which the option holder pays the option exercise price in cash
or by personal check for the shares subject to option (along with any required
withholding taxes) simultaneously with the delivery of the notice of exercise
described above, and such option holder is then issued the number of shares so
purchased. For purposes of this Plan, a “cashless exercise method” means a
method permitted under the provision of Regulation T issued by the Board of
Governors of the Federal Reserve System and under which an option holder may
direct that a portion of the shares to be issued upon exercise of the option be
withheld by the Corporation as payment, to the extent permitted by law, less
required withholding taxes, broker’s commissions and other related expenses, if
any. The Committee shall have the authority to establish procedures under either
method, including without limitation, the designation of the brokerage firm or
firms through which cashless exercises shall be effected.       (b) Under either
method, the option exercise price shall be paid in full at the time of exercise
in U.S. dollars, and the Corporation shall require the option holder to pay the
Corporation in U.S. dollars at the time of exercise the amount of tax required
to be withheld by the Corporation under applicable foreign, federal, state and
local withholding tax laws.

Page 2



--------------------------------------------------------------------------------



 





    (c) Except as provided in Section 8, an option holder must be an employee of
Firstar at the time of exercise of options.

     Section 10. Tax Effects of Plan Participation. Employees may be subject to
income, capital gains, and/or other federal, state and/or local taxes as a
result of exercising options issued pursuant to the Plan. Employees may wish to
consult their tax advisor before exercising options issued pursuant to the plan.

     Section 11. Nontransferability. No option shall be transferable by an
option holder. During an option holder’s lifetime, the options shall be
exercisable only by the option holder, provided that in the event an option
holder is incapacitated and unable to exercise such option holder’s options,
such option holder’s legal guardian or legal representative whom the Committee
deems appropriate based on all applicable facts and circumstances may exercise
such option holder’s options in accordance with the provisions of the Plan. Any
purported transfer of any option shall be null and void except as otherwise
provided by this Section 11.

     Section 12. No Rights. An option holder shall have no rights or interests
in any option except as set forth in the Plan. The Plan does not confer upon any
person any right with respect to the continuation of employment by Firstar, nor
does it limit in any way the right of Firstar to terminate employment at any
time. An option holder shall have no rights as a shareholder of Firstar
Corporation with respect to the shares of Common Stock covered by options except
to the extent that shares are issued to such option holder upon the due exercise
of options.

     Section 13. Adjustment Upon Changes In Capitalization. In the event that
the outstanding shares of Common Stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of Firstar or
any other corporation, whether through reorganization, recapitalization, stock
dividend, stock split, combination of shares, reclassification of the Common
Stock, merger or consolidation, then the option rights (as to the number and
kind of shares and the option exercise price) shall be appropriately adjusted by
the Committee. Comparable adjustments shall be made for each subsequent such
change or exchange of Common Stock or any stock or other securities into which
such Common Stock shall have been changed or exchanged.

     Section 14. Amendment, Modification and Termination of the Plan. The Board
of Directors of the Corporation may terminate, amend or modify the Plan any
time, provided that no amendment, modification or termination of the Plan shall
in any manner adversely affect an option outstanding under the Plan without the
consent of the option holder, or such option holder’s successors as described in
Section 8.

     Section 15. Additional Conditions of the Options. If at any time the
Committee shall determine that listing, registration or qualification of the
Common Shares covered by an option pursuant to any securities exchange rule or
under any state or federal law or the consent or the approval of any
governmental regulatory body is necessary or desirable as a condition of or in
connection with the purchase of Common Shares under the option, the options may
not be exercised unless and until such listing, registration, qualification,
consent or approval shall have been obtained free of any conditions not
acceptable to the Committee. Any person exercising an option shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements.

     Section 16. Effective Date of the Plan. The Plan shall become effective the
Original Grant Date.

     Section 17. Governing Law. This Plan shall be construed under and governed
by the laws of the State of Ohio.

     Section 18. Merger, Consolidation, Sale of Assets or Change of Control. In
the event the Corporation shall engage in a Change of Control as defined in this
Section 18, and if the employment of an Eligible Employee is terminated by the
Corporation, immediately following such Change of Control due to business needs
resulting from the Change of Control, and not for documented performance or
conduct reasons, consistent with written policies of the Corporation, prior to
the various vesting dates described in Section 8, all outstanding Options shall
automatically become fully vested and exercisable as of the date of such
termination notwithstanding any provision of the Plan to the contrary. The
surviving corporation or entity shall continue to be bound by the terms and
provisions of the Plan and all unexercised options shall remain fully vested and
exercisable in accordance with the provisions of the Plan subject to any
adjustment described in Section 12.

     For purposes of this Agreement, a Change of Control of the Corporation
shall mean:



    (a) The acquisition by any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “exchange Act” a (“Person”) of beneficial ownership

Page 3



--------------------------------------------------------------------------------



 





    (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35%
or more of either (i) the then outstanding shares of common stock of the
Corporation (the “outstanding Corporation Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the company, or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii), and (iii) of subsection
(c) of this Section 18; or       (b) Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Corporation’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or       (c) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i), all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors as the case
may be, of the Corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of, respectively, the then outstanding shares of common stock of the
Corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
Corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or      
(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

     This document constitutes the entire Plan.

Page 4